               Case 3:20-cv-05341-RSM Document 15 Filed 08/06/20 Page 1 of 2



 1                                                  U.S. DISTRICT JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                       TACOMA DIVISION
10

12   RONI A. RAVE,                                        Civil No. 3:20-cv-05341-RSM

13          Plaintiff,

14          vs.                                           ORDER
15
     COMMISSIONER OF SOCIAL SECURITY,
16
            Defendant.
17
            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be
18
     amended as follows:
19

20          Defendant shall have up to and including September 7, 2020, to file an Answer to

21   Plaintiff’s Complaint, including the certified administrative record. The certified administrative
22   record shall be filed within ten days of its availability to the Office of the General Counsel, if it
23
     can be filed earlier than the aforementioned date.
24
            If the Commissioner is unable to file the certified administrative record by that date, the
25
     Commissioner shall file another motion for extension every 28 days until the certified
26

27   administrative record becomes available.

28
     -                                                                        Office of the General Counsel
     Page 1 ORDER- [3:20-cv-05341-RSM]                              701 Fifth Avenue, Suite 2900 M/S 221A
                                                                                   Seattle, WA 98104-7075
                                                                                Telephone: (206) 615-2494
              Case 3:20-cv-05341-RSM Document 15 Filed 08/06/20 Page 2 of 2



 1          DATED this 6th day of August 2020.
 2

 3

 4

 5                                              A
                                                RICARDO S. MARTINEZ
 6
                                                CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

12   Presented by:

13   s/ Benjamin J. Groebner
     BENJAMIN J. GROEBNER
14   Special Assistant United States Attorney
     Office of the General Counsel
15
     Social Security Administration
16   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
17   Telephone: (206) 615-2494
     Fax: (206) 615-2531
18   benjamin.groebner@ssa.gov
19

20

21

22

23

24

25

26

27

28
     -                                                              Office of the General Counsel
     Page 2 ORDER- [3:20-cv-05341-RSM]                    701 Fifth Avenue, Suite 2900 M/S 221A
                                                                         Seattle, WA 98104-7075
                                                                      Telephone: (206) 615-2494
